Citation Nr: 0807071	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.

REPRESENTATION

Appellant represented by:	Fleet Reserve Association

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service between 1956 and 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

The law provides that a Member of the Board, who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.   

In May 2006, the veteran testified at a hearing that was held 
at the RO by a Veterans Law Judge.  However, the Board no 
longer employs the judge who conducted that hearing.   

In February 2008, the veteran was sent a letter informing him 
that since the judge who conducted his May 2006 hearing was 
no longer employed by the Board, he would be given the 
opportunity to testify at another hearing.   

Later in February 2008, the veteran sent a response to the 
Board in which he unequivocally expressed his desire to 
attend a hearing before a Veterans Law Judge at the RO.   

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:    

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make arrangements to schedule 
the veteran to appear at a hearing before 
a Veterans Law Judge traveling to the RO.  
The RO should notify the veteran of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record.   All correspondence pertaining 
to this matter should be associated with 
the claims folder.  Following the 
hearing, the case should then be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Joaquin Aguayo Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



